Citation Nr: 1217356	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  98-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple joint pain.

2.  Entitlement to service connection for an esophagogastric disorder.

3.  Entitlement to a higher initial evaluation for lumbar spine intervertebral disc syndrome, rated as 10 percent disabling from March 12, 1997, to March 26, 1998, and as 20 percent disabling thereafter.

4.  Entitlement to an effective date prior to March 26, 1998, for the assignment of a 10 percent evaluation for service-connected left knee disability.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1997 and January 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the October 1997 decision, the RO awarded the Veteran service connection for a low back disability and assigned a 10 percent disability rating, effective March 12, 1997.  The RO also awarded service connection for left and right knee disabilities.  The Veteran disagreed with the disability ratings assigned.  In an August 1998 decision, the RO increased the Veteran's service-connected lumbar spine disability rating to 20 percent and his service-connected left knee disability rating to 10 percent, both effective from March 26, 1998.  Consequently, the issue before the Board with regard to the Veteran's lumbar spine intervertebral disc syndrome is entitlement to a higher initial evaluation for that disability, which has been rated as 10 percent disabling from March 12, 1997, to March 26, 1998, and as 20 percent disabling thereafter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  (A temporary total rating was assigned from December 8, 1999 to March 31, 2000, under the provisions of 38 U.S.C.A. § 4.30.  This period will not be addressed because a rating higher than 100 percent is not assignable.)  In September 1998, the Veteran specifically disagreed with the effective date of the 10 percent left knee disability rating.  

In January 2005, a hearing was held at the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran withdrew from appeal the following claims:  entitlement to a higher evaluation for his left knee disability, entitlement to a higher evaluation for his right knee disability, entitlement to an extension of 38 C.F.R. § 4.30 benefits for his lumbar spine disability, entitlement to service connection for insomnia, and entitlement to service connection for a cardiac disorder.  Therefore, these issues will not be considered by the Board.  

The matters currently on appeal were previously before the Board in April 2005, at which time they were remanded for additional development.  

(The decision below addresses the issues of entitlement to higher initial ratings for service connected lumbar spine intervertebral disc syndrome and to an effective date before March 26, 1998, for the assignment of a 10 percent evaluation for service-connected left knee disability.  The issues of entitlement to service connection for multiple joint pain and esophagogastric disorder are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's lumbar spine intervertebral disc syndrome has likely been manifested by persistent neurological symptomatology including radiculopathy in the S1 nerve root distribution, muscle spasms, failed back syndrome, and daily pain since March 1997; no more than intermittent relief has been shown.

2.  Since the award of service connection, the Veteran's left knee disability was manifested by painful noncompensable motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for lumbar spine intervertebral disc syndrome have been met since March 12, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an effective date of March 12, 1997, for the assignment of a 10 percent disability rating for the Veteran's service-connected left knee disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran's service treatment records (STRs) show that in July 1993, he injured his back while lifting a 200-pound engine.  He presented with complaints of low back pain that radiated to his left buttock and leg.  He was also diagnosed in service with bilateral patellofemoral syndrome, with associated bilateral knee pain.  In April 1997, one month after being discharged from service on account of a physical disability (apparently his right and left knee disabilities), the Veteran filed a claim for VA disability compensation, seeking service connection for knee disabilities and a sciatic nerve injury of the low back, with shooting nerve pain.

A VA examination was performed in May 1997.  X-rays of the spine showed a slight narrowing of the L4-5 intervertebral disc space.  The Veteran stated that he had continued to have persistent mechanical low back pain with occasional radiating pain to his left hip, leg, and calf since injuring his back in service.  He noted that medication was largely ineffective in producing relief.  On examination, the Veteran's gait was normal.  He was unable to touch his toes, but was able to achieve flexion to 70 degrees, extension to 20 degrees, and lateral flexion to 30 degrees, left and right.  Inspection of the back showed no spasm or deformity.  Neurological testing in the lower extremities showed active and symmetrical deep tendon reflexes, normal manual muscle strength, a normal sensory examination, and negative straight leg raising, bilaterally.  A diagnosis of chronic lumbosacral strain was recorded. 

The May 1997 examiner also noted the in-service onset of left knee pain, as well as the Veteran's assertion of continued knee pain since that time.  Examination of both knees revealed a full range of motion with no effusion, normal ligaments, and no pain to patellar pressure.  X-rays revealed a normal knee, bilaterally.

In an October 1997 rating decision, the RO awarded service connection for a left knee disability, evaluated as noncompensably disabling, residuals of a right knee injury, evaluated as 10 percent disabling, and chronic lumbosacral strain, evaluated as 10 percent disabling.  The Veteran disagreed with the disability ratings assigned.

Treatment records from the Athens, Ohio, VA Community Based Outpatient Clinic (CBOC) show that in February 1998, the Veteran had limitation of motion of both knees and marked limitation of back motion.  Pain on palpation over the spinous processes of the lumbar spine was evidenced and the Veteran was unable to go into a squatting position due to his back pain.  He was noted to have back pain with straight leg raising at about 30 degrees bilaterally.  An assessment of low back pain, sciatica, and patellofemoral syndrome was made.

The Veteran underwent another examination in May 1998.  Range-of-motion testing revealed extension to about 10 degrees, at which point the Veteran was prevented from going further on account of pain.  He was able to achieve 30 degrees of pain-free flexion.  There was no discomfort on lateral flexion of his thoracolumbar spine and no tenderness in the muscles around the back or buttocks.  Straight leg raising was positive on the left at about 70-75 degrees, causing pain in the buttocks.  A reduction in appreciation of light touch was noted on the dorsal aspect of the Veteran's left foot.  The examiner recorded a probable impression of lumbosacral spine radiculopathy from an L4-5 disc protrusion on the left.  The examiner stated that an electroneurography study clearly showed a left S1 radiculopathy.  There was also reduced ankle jerk and weakness of his toe rises on the left.  

In a May 1998 statement, the Veteran reported that he was unemployed, could no longer perform any sustained arduous physical activity, and had difficulty walking at times.  Treatment records from the Athens CBOC note complaints of long-standing low back pain.  Examination of the back revealed moderate lumbar spine paravertebral spasm.  The Veteran was able to achieve 90 degrees of flexion.  Deep tendon reflexes were better on the left than the right, both at the knee and ankle.  Bladder dysfunction was denied.  The Veteran reported no erections, but stated that he did not have a partner.  

A magnetic resonance imaging (MRI) test obtained in May 1998 showed a left lateral recess herniated disc at L5-S1.  The focal disc protrusion measured 5 by 10 millimeters and deformed the S1 nerve root.  Moderate facet atrophy was also observed.  

The MRI report and the report of an electromyography (EMG) study were reviewed by a VA clinician in June 1998.  The clinician stated that the EMG clearly indicated a left S1 radiculopathy, which went along with the Veteran's reduced ankle jerk and the weakness of his toe rises on the left.  The clinician also stated that the MRI confirmed that the Veteran's left S1 radiculopathy was the result of his herniated disc.

The Veteran was afforded another VA examination in October 1998, during which he complained of arthritic pain involving all major joints, to include symptoms of stiffness, cracking, weakness, and occasional swelling.  He reported nausea after eating, diarrhea three to four times a day, and poor sleep due primarily to back pain.  The Veteran also reported that he had not worked since service, stating that his back and leg pain precluded him from being able to perform any significant labor.  The examiner noted that the Veteran had been seen in service in July 1993 for complaints of left buttock pain that radiated to the left calf, which was diagnosed as muscle spasm mildly in the left gluteus.  The examiner opined, however, that it was likely that those symptoms were related to the Veteran's herniated disc with S1 nerve root impingement.  Examination of the musculoskeletal system revealed no palpable abnormality of any joint including those of the fingers, wrists, elbows, shoulders, hips, and knees.  Pain was reported at approximately 45 degrees of flexion.  There was a palpable spasm in the paralumbar musculature.

The Veteran was again examined in November 1998 for the purpose of obtaining range-of-motion findings.  At that time, the Veteran was able to achieve extension to 15 degrees and lateral flexion to 15 degrees, right and left.  All other joints were normal.  There was tenderness involving the left sciatic nerve at the sciatic notch.  There was, however, no muscular atrophy of the left leg.  Strength appeared normal and there was no diminished sensation.  The examiner stated that he could find no evidence of inflammatory arthritis and no evidence of significant degenerative joint disease involving the knees or other joints of the body.  As to the Veteran's vague gastrointestinal complaints, the examiner stated that there was no physical examination evidence of abnormality and no diagnosable gastrointestinal disorder.  The examiner found no symptoms or syndromes discernable as having a potential etiology from service in the Gulf War.  The examiner expressed concern about the Veteran's argumentative and confrontational nature, specifically noting that the Veteran was hostile and difficult to redirect during the examination.  The examiner stated that the Veteran's level of hostility would make it difficult for him to interact in social and occupational settings.  

In March 1999, the Veteran presented to the Athens CBOC for an exacerbation of back pain.  He rated his pain to be a ten with associated buttock pain.  Loss of bladder control was not noted.  The Veteran reported that Darvocet was not helping to alleviate symptoms.  It was noted that Veteran was ambulatory with a cane.  

In April 1999, the Veteran was seen for further evaluation of his complaints of abdominal pain and nausea.  An upper endoscopy was performed in September 1999.  The report of that procedure showed severe esophagitis, esophageal erosions, gastric erosions, nonspecific gastritis, nonspecific inflammation of the bulb and duodenum, and duodenal nodules.  A small intestine biopsy revealed no pathologic diagnosis.  It was noted that test results were without physical examination findings, as the Veteran had been noncompliant with his scheduled examinations and had used up his rescheduling appointments.  In November 1999, the Veteran complained of stomach ulcers, an irregular heartbeat, and daily episodes of chest pain.  

Another lumbar spine MRI was performed in November 1999, which showed a moderately sized left paracentral disc herniation at L5-S1 with moderate posterior displacement of the left S1 nerve root.  The remaining disc levels were normal.  It was noted that the Veteran was complaining of recurrent left posterior thigh and calf pain.

On December 8, 1999, the Veteran underwent L5-S1 discectomy.  Treatment indicated that the surgery improved his symptoms post-operatively for one to two weeks, after which he again began experiencing back and leg pain unrelieved by medication.

A March 2000, the Veteran was afforded a lumbar spine myelogram, a computed tomography (CT) scan, and an MRI.  The myelogram showed minimal ventral extradural impression at the L3-L4 level.  All other disc spaces were unremarkable and the thecal sac was normal in appearance.  Sclerosis was noted that the L5-S1 level on both sides of the disc, consistent with prior discectomy.  

The CT scan showed a normal appearance of the disc space and thecal sac at L2-3; a minimal broad-based disc bulge with slight flattening of the thecal sac and L3-4; a normal appearance of disc space and nerve roots at L4-5; and a normal appearance of the disc space with no disc protrusion or herniation at L5-S1.  The nerve roots and thecal sac were unremarkable at L5-S1, and evidence of a partial left hemilaminectomy was seen.  The impression was minimal broad-based bulge at L3-4 with slight thecal sac flattening and status post left hemilaminectomy at L5-S1.  The CT myelogram was otherwise normal.  

The MRI showed a small residual left paracentral disc protrusion at L5-S1, which mildly displaced the origin of the left S1 nerve root.  There was also mild narrowing of bilateral neural foramina.  Edema was noted within the L5 and S1 vertebral bodies, with abnormal T2 signal noted within the disc.

Another VA examination was conducted in May 2000.  It was noted that the Veteran was very confrontational and that he expressed extreme frustration with the system and the way patients were seen.  He complained of low back pain, radiating to both legs, asserting that he had constant pain, weakness, stiffness, fatigability, and lack of endurance in his back, with radiculopathy going down his right leg to his foot and down his left leg to his calf.  He also complained of numbness and tingling in his legs.  He indicated that his pain prevented him from lying down, noting that he had to sleep in a recliner chair.  The Veteran was observed to be wearing a back brace and ambulating with a cane.

The examiner stated that it was difficult to obtain range of motion finding due to the Veteran's attitude and lack of cooperation.  The Veteran reported that he was unable to flex more than 5 degrees on account of pain.  He then stated, however, that if he wanted to, he could bend down and touch his head to the floor and tap dance, but that it would produce excruciating pain.  The Veteran had no extension and only 10 degrees of lateral flexion, left and right, after which he reported pain.  The examiner opined that the Veteran was significantly exaggerating his pain, compared to what his structural problems showed.

The Veteran was also seen in May 2000 for an initial physical therapy assessment.  He was noted to be very unstable and upset about his current situation.  The Veteran reported trouble controlling his anger about his back condition.  He refused to cooperate with anything other than a verbal examination.  Thus, range-of-motion testing was not done.  The Veteran also refused exercises because he felt that they would increase his pain.  He was issued a TENS (transcutaneous electrical nerve stimulation) unit.  

Another MRI of the lumbar spine was done in June 2000, the report of which showed a large amount of enhancing granulation tissue surrounding the left S1 nerve root as it exists in the spinal sac.  There was no evidence of a recurrent herniated disc.  There was also enhancing tissue at the laminectomy sight.  There was some fluid signal intensity within the anterior disk space and bone marrow edema through the majority of L5 and within S1.  The findings were suspicious for discitis with adjacent osteomyelitis.

A September 2000 cardiology note indicates that the Veteran had refused testing, asserting that he could not lie on his back.  An October 2000 treatment note evidences that the Veteran had refused range-of-motion testing due to pain.  His back was tender to palpation and he walked slowly.  Incontinence was denied. 

A December 2000 treatment entry noted that the Veteran was taking Vicodin, but was not able to achieve adequate pain relief, especially given the change in seasons.  The Veteran refused an abdominal examination and argued with the examiner regarding his service.  It was noted that the Veteran was convinced that none of his pain had a mental basis.

During a routine checkup in January 2001, the Veteran stated that his back symptoms had subsided for three weeks following a December 1999 surgery, but had returned after that point.  The Veteran refused any type of examination, stating that he knows what is wrong with his back and poking and prodding him will increase his pain.  The clinician felt as though physical therapy was the only option for the Veteran.  

The Veteran was also seen in the urology clinic in January 2001.  It was noted that that he had had a herniated disc repaired two years prior and that his postoperative course was complicated.  The Veteran reported that he still had "some mild radiculopathy."  He reported testicular discomfort after the 1999 surgery, but indicated that he was able to void immediately after the surgery and did not require catheterization.  It was noted that his sexual activity was maintained.

The Veteran's case was reviewed by the neurosurgery clinic in March 2001.  The assessment was status post L5-S1 discectomy and failed back syndrome.  No further surgical intervention was recommended.

In June 2001, the Veteran presented with back pain, generalized joint discomfort, headaches, and left shoulder pain.  He reported that his pain was made worse by lifting, walking, and sudden turns, noting that when he turned or pivoted, his leg would go out.  He was noted to have a decreased range of back motion secondary to pain.  There was no tenderness to palpation.  He had positive straight leg raising at about 35 degrees bilaterally.  Deep tendon reflexes were 2+ and symmetric.  Strength was normal in the lower extremities.

During a June 2001 pain consultation, the Veteran complained of pain in all major joints and his lower back, with pain radiating to the lower extremities.  Facial grimacing with frequent changing of positions from side to side was observed, as was grimacing with movement of the legs.  His gait was slow and appeared painful.  Use of a cane was noted and limping was observed.  He reported his pain level to be a 10 on a scale from 0 to 10.  

In November 2001, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  It was determined that the Veteran was suffering from severe impairments of residual effects of his spinal surgery, to include radiculopathy, degenerative abnormalities of the left shoulder and left knee, and an adjustment disorder with depression and anxiety.  The nature of the Veteran's impairments was found to cause an inability to engage in sustained competitive work activity of any nature, including sedentary work.  Notes from a face-to-face interview conducted in connection with the Veteran's claim for SSA disability benefits indicated that the Veteran wore a brace around his lower body and that during the 30-minute interview, he was observed to have 3 to 4 muscle spasms.

In March 2002, the Veteran was seen in the neurosurgery clinic for failed back surgery.  He was offered a spinal cord stimulation (SCS) trial, but refused any further invasive treatment and was referred to the pain clinic.  X-rays taken at the time showed advanced disc space narrowing with endplate sclerosis and retrolisthesis at L5-S1.  Flexion and extension views were not obtained on account of the Veteran's inability to cooperate.  

In a March 2002 nursing note, it was reported that the Veteran had declined a TENS unit because he was informed there was only a 50 percent success rate.  X-rays taken in May 2002 revealed no evidence of compression fracture or spondlyolisthesis.  Disc spaces appeared within normal limits.  There as a small anterolateral osteophyte.  The pedicles were intact.  There was evidence of mild degenerative changes.  

In June 2002, the Veteran presented with complaints of constant shooting pain in his hips, joints, and lower back.  He indicated that methocarbomol and hydrocodone helped to relieve the pain.  Bowel and bladder dysfunction was denied.  In July 2002, he reported that his pain was increasing in intensity.  A September 2002 treatment note indicated complaints of back pain.  The Veteran was not observed to be in any acute distress, but it was noted that he ambulated stiffly with a cane and grimaced at times while talking.

The Veteran underwent another examination in May 2003.  He reported that he was a candidate for failed back syndrome and had been offered an implant of a spinal stimulator, which he denied.  He complained of bilateral numbness and pain involving the buttocks, thighs, and calves.  He reported constant back pain, which he rated as a 7 or 8 on a scale to 10.  His pain increased with changes in the weather.  He indicated muscle spasms and pain with prolonged activity.  He stated that he did not run and that he had to modify his lawnmower and desk chair to compensate for his back.  He denied any loss of bladder or bowel dysfunction.  

Physical examination of the Veteran showed that he walked with a slow, limping gait.  He had no palpable spasm and no tenderness to palpation.  Range-of-motion testing revealed flexion to 70 degrees, extension to 10 degrees, and lateral flexion to 20 degrees, right and left, with pain and a popping sound that was appreciated.  The examiner indicated that MRI findings confirmed a lumbosacral herniated nucleus pulposus and lumbosacral degenerative disc disease and that EMG and NCS testing demonstrated bilateral lumbosacral radiculopathy.

During a May 2003 VA mental health examination, the Veteran reported difficulty ambulating due to knee pain and difficulty bending and stooping due to back pain.  It was noted that the Veteran's house had been modified with widened doorways to accommodate his wheelchair.  The Veteran also reported use of ergonomically designed chairs and a seat in his car to help him.

On June 18, 2003, the Veteran was seen for a follow-up appointment for back pain and arthritis.  At that time, he stated that his goal was "to achieve disability, to get payments that provide enough money for him to have that 'back surgery that [he] trust[s]' done in California."  The Veteran's mobility was good.  He was observed to move to the examination table and back with grace.  He sat on the clinic chair with both legs drawn up beneath him without apparent discomfort.  He bent to fasten his shoes without pain.  The Veteran was able to flex anteriorly to bring fingertips within approximately 20 centimeters of the floor.  His lateral flexion and rotation was normal.  

Treatment records show that the Veteran was involved in a motor vehicle accident in December 2003, after which he complained of headaches and neck pain.  During a December 11, 2003, follow-up visit, the Veteran stated that "his back pain is back to where it normally is this time of year, when it's colder out."  He indicated that he was feeling good enough to be working on his car at home.  Flexion was good to within six inches of the floor.  Extension was also good.  Right lateral flexion elicited some left lower back pain.

In January 2005, the Veteran testified at a hearing before the Board.  He stated that he experienced back pain every day, for which he was prescribed methodone with little relief.  He reported being unable to bend over or pick up anything greater than five pounds without causing pain.  The Veteran asserted that his physician had encouraged him to stop working on account of the fact that driving long distances would aggravate his back.  The Veteran reported nightly muscle spasms when trying to lie prone and stated that that he had built himself an ergonomic chair to assist with his symptoms.  He also reported radiating pain down both legs that affected his ability to move his legs, feet, and toes.

In a November 2005 SSA function report, the Veteran reported that his daily activities consisted of taking his medicine, watching television and reading news on the internet, helping to cook and clean, assisting his children with their homework, and puttering around the house as able.  He indicated that it took him longer to get around, that he could not jog, hold a job, play rough with his children, or lift things.  He stated that some days he was unable to do anything but sit in pain.  The Veteran reported that it was hard to find a comfortable position during the winter months and that he could only sleep in a chair for three to four hours a night.  The Veteran stated that it took him longer to dress and that he wore sweatpants to limit the pressure on his back.  He indicated that he was able to fix his own meals and meals for his children, but that he had to sit or kneel frequently on account of pain.  Household chores that he was able to do were noted to be mowing the lawn with a riding lawn mower, helping with laundry, dusting, cleaning, and ironing.  He reported mowing the lawn every other week and spending approximately one hour a day cleaning.  The Veteran reported being able to shop for food, clothing, and household supplies, but stated that his children would carry the heavy items.  He indicated that his son did most of the driving.  

As for his hobbies and interests, the Veteran stated that he engaged daily in reading, watching television, and puttering around on vehicles and around the house.  He also reported attending high school football games, school functions, and local Lions Club events as scheduled, but stated that, especially in the winter months or when it rained, he stayed around the house.

In March 2006, the Veteran reported his low back pain to be stable.  May 2006 treatment entries show no change in his back pain or functional ability, noting that the Veteran had identified no relief factors.  In October 2006, the Veteran reported that he was restoring a classic car.  He reported failed back syndrome and chronic pain, but stated that he "ha[s] to do something."  

The Veteran was seen for a routine follow-up in September 2007, at which time he stated that he could not remember the last time that he had seen an orthopedist.   He reported back pain radiating to the lower extremities, the severity of which fluctuated with the weather and medication.  At that time, he rated his pain to be an 8 out of 10, but stated that it could be as low as a 4 out of 10.  

A May 2009 treatment entry recorded the Veteran's assertion that was able to stand or walk for only 10-15 minutes before needing to sit and lie down and that he was limited to two hours of sitting without moving.  During a May 2009 VA mental health examination, the Veteran reported chronic pain without any remission.  He stated that he was unable to work on account of his physical problems and chronic pain, indicating that he had not worked since 1998.  He reported sleeping only one to four hours a night, stating that he woke up frequently due to muscle spasms and pain.  The examiner opined that the Veteran was unable to work secondary to his symptoms of chronic pain and depression.

On examination in December 1999, the Veteran's strength was noted to be 4/5 in all muscle groups of the upper and lower extremities.  His deep tendon Achilles and patellar reflexes were 2+ and straight leg raises were negative bilaterally.  Sensation to monofilament and vibration were equal and symmetric in the lower extremities.  There was no flaccid musculature.  The examiner indicated a diagnosis of gulf war syndrome.  

During a May 2011 VA mental health examination, the Veteran reported that his pain medication had little, if any, effect on his pain, stating that generally his pain was at a level 8 on a scale from 1 to 10.  The Veteran reported recent difficulty grasping and holding objects with his right hand.  As for his alleged activities and hobbies, the Veteran reported a relatively impoverished level of activity and leisure pursuits, endorsing only reading and "puttering around."

During a VA Gulf War examination conducted that same month, the Veteran reported radicular pain to his bilateral lower extremities since his 1999 surgery, which had become progressively worse.  He indicated flare-ups daily, lasting for 24 hours.  Flare-ups were stated to consist of pain, weakness, fatigue, and numbness and the Veteran reported trouble with bathing and feeding himself during exacerbations.  The Veteran stated that he had tingling in his hands and feet, which restricted his ability to accomplish his daily activities.  Examination of the hands and feet, each of which was examined separately, revealed decreased sensation to monofilament, pin prick, and vibration.  Deep tendons reflexes were 2/4 and muscles strength was noted to be 5/5 in all muscle groups.  There was no tenderness to palpation in the joint area.  No muscle wasting or atrophy was identified and the joints were not affected.  

As to his muscles, the Veteran reported back spasms and body spasms lasting a few seconds to one minute, three to four times a week.  The Veteran was unable to state how long he had had this condition.  A precipitating factor was his relaxing too much.  The Veteran reported that he was unable to perform activities of daily living on account of his pain and muscle spasms.  Muscles spasms occurred primarily in the torso, anteriorly and posteriorly, and the upper and lower extremities.  His muscle strength of the lower extremities was noted to be 5/5, bilaterally.  His deep tendon Achilles and patellar reflexes were 2+ and straight leg raises were negative bilaterally

The examination report also noted the Veteran's complaints of entire skin sensitivity, increased numbness in the back of his lower extremities, back sensitivity to touch, shortness of breath since 1991, and insomnia.

The examiner diagnosed the Veteran as having complex regional pain syndrome and ultimately concluded that the Veteran's skin sensitivity, muscle spasms, body pain, and parathesias of the upper and lower extremities were not a result of his military service.  As support for his opinion, the examiner stated that the Veteran did not present with chronic, progressive complaints of parathesias, multiple joint pain, skin sensitivity, or muscle spasm.  The examiner noted that the Veteran's joint pain was mainly noted in his right shoulder and back, noting that the record indicated complaints of shoulder and back pain after motor vehicle accidents in January and May 2006.  The examiner noted that many cases of complex regional pain syndrome occurred after a forceful trauma to an arm or leg, such as a crush injury, fracture, or amputation.  Other causative factors were noted to surgery, heart attacks, infections, sprains, and emotional stress.  The examiner stated that it was not well understood why those types of injuries could trigger complex regional pain syndrome, but that it may be due to a dysfunctional interaction between the central and peripheral nervous systems and inappropriate inflammatory response.  

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for low back and left knee disabilities were granted in October 1997.  He was also assigned a disability rating and effective date.  Although this action preceded the enactment of the VCAA, subsequent notifications have addressed the claim and what was required to substantiate it.  Indeed, in compliance with the Board's April 2005 remand, the Veteran was sent a letter in August 2005 that specifically informed him of the evidence that he could submit to help substantiate his claims, alternate possible sources of information or evidence that may be helpful to his claims.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Board finds that all available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes copies of the Veteran's STRs provided by him, SSA records, VA treatment records, VA examination reports, private medical records, and statements from the Veteran, to include his January 2005 hearing testimony.  The Veteran has not indicated that there are outstanding available records for the time period in question that VA should have obtained, and the Board is aware of none.  

In this regard, the Board notes that Veteran's original STRs are missing.  Although the Veteran submitted copies of certain STRs, a complete set of STRS, to include any Physical Evaluation Board and/or Medical Evaluation Board findings associated with the Veteran's disability discharge, have not been obtained.  In its April 2005 remand, the Board instructed the agency of original jurisdiction (AOJ) to attempt to obtain the Veteran's complete STRs.  The Board also stated that the Veteran was to be informed of alternate possible sources of information or evidence that may be helpful to his claims.  In an August 2005 letter, the Veteran was informed of such alternative sources.  A review of the record also shows that the AOJ contacted several sources, to include the National Personnel Records Center, the Records Management Center, the Bureau of Naval Personnel, and the Defense Personnel Records Information Retrieval System (DPRIS) in an attempt to locate the Veteran's STRs.  Although the AOJ obtained from DPRIS the Veteran's service personnel records, his STRs were found to be unavailable.  A formal finding of unavailability of the Veteran's STRs was made in February 2010.  The following month, the Veteran was informed of the unavailability of his STRs, of the efforts that were made to get the records, and that he should submit any records in his possession.  The Board finds that the actions undertaken by the RO satisfy the terms of the Board's April 2005 remand.  See Stegall, supra.

The Board also notes that in an August 1998 statements, the Veteran reported that he had been examined by S.W. at the Cincinnati, Ohio, VA medical center (VAMC) in July 1998 at which time he was unable to squat and walk on his heels and toes.  He reported that he had contacted S.W. in September 1998 and she confirmed to him that he had an inability to perform certain tasks at the time of the reported July 1998 examination.  A review of the record fails to reveal that the Veteran was indeed examined by S.W. at the Cincinnati VAMC in July 1998.  The AOJ has several times requested all records of treatment pertaining to the Veteran from the Cincinnati VAMC.  A review of the records received shows that the Veteran was often seen by S.W.; however, there is no evidence showing that S.W. examined the Veteran in July 1998; nor do any of the treatment notes signed by S.W. indicate an inability to squat or walk on his heels and toes.  Although the Veteran believes that he was seen by S.W in July 1998, the evidence simply does not support his contention and the Board is satisfied with the efforts undertaken by the AOJ to confirm the alleged treatment.  As records from the Cincinnati VAMC contain treatment notes dated before and after July 1998, the Board cannot conclude that there are records still outstanding.

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Veteran was afforded several VA examinations in connection with his claim of service connection for a lumbar spine disability and his appeal of the disability ratings assigned.  The VA examiners conducted as thorough examinations as was possible.  In this regard and as will be discussed in further detail below, the Veteran was often noted to be unwilling to cooperate with the VA examiners, especially with regard to their attempts to record accurate range-of-motion findings.  Under such circumstances, the Board finds no reason to reject the VA examination reports as incomplete.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the veteran is accountable for his willful failure to cooperate with VA in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous"); Wood v. Derwinksi, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  The Board also finds that the VA outpatient treatment records dated through 2011 provide sufficient evidence upon which to rate the Veteran's disability throughout the claims period and in accordance with the applicable diagnostic criteria. 

Moreover, the record reflects that the Veteran failed to report for his most recently scheduled VA examination in connection with his claim for a higher rating for his back disability.  If a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2011).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

In this case, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing in August 2011 to report to be examined when VA requested.  The Board is therefore compelled by 38 C.F.R. § 3.655(b) to adjudicate the claim for a higher rating for his back disability on the basis of the existing record, regardless of the fact that the last VA examination specifically addressing the severity and neurological manifestations of the Veteran's back disability was conducted in June 2003.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) ("[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record.").

III.  Disability Ratings-Low Back

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In the instant case, the Veteran's service-connected back disability was initially classified as chronic lumbosacral strain and a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  By rating action dated in August 1998, his disability was recharacterized as intervertebral disc syndrome and a 20 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5293.  The Veteran's 20 percent disability rating has been in effect since March 26, 1998, save for the period of time from December 8, 1999, through March 31, 2000, during which time he was assigned a temporary 100 percent disability rating under the provisions of 38 C.F.R. § 4.30.  (As noted in the introduction, the Veteran specifically withdrew his appeal as to the issue entitlement to an extension of 38 C.F.R. § 4.30 benefits for his lumbar spine disability.  Further, the period from December 8, 1999 through March 31, 2000, during which the Veteran was assigned a 100 percent rating under the provisions of 38 U.S.C.A. § 4.30 will not be addressed because a rating higher than 100 percent is not assignable.)  

During the pendency of the Veteran's claim for a higher initial rating for his service-connected back disability, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome.  The second change, made effective September 26, 2003, renumbered all of the spine DCs, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  (As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.)

As noted above, the Veteran's service-connection back disability was rated as 10 percent disabling from March 12, 1997, to March 26, 1998, under DC 5295.  Under that DC, which pertains to lumbosacral strain, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion; a 20 percent disability rating was contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating was warranted for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001)

The Veteran was afforded a VA examination in May 1997.  He reported having injured his back in service when the hydraulic lift he was using while installing a truck engine broke.  He indicated persistent mechanical back pain, occasionally radiating to his left hip, leg, and calf.  The Veteran stated that since his discharge from service, he continued to have intermittent and variable low back pain and stiffness, but that he was not then currently taking analgesics or receiving active medical care.

Physical examination of the Veteran demonstrated a normal gait.  There was no evidence of spasm or deformity.  Range-of-motion testing revealed flexion to 70 degrees, extension to 20 degrees, and lateral flexion to 30 degrees, bilaterally.  The Veteran was unable to touch his toes.  Neurologic testing in the lower extremities showed active and symmetrical deep tendon reflexes, normal manual muscle strength, a normal sensory examination, and negative straight leg raises, bilaterally.  X-rays showed a slight narrowing the L4-5 intervertebral disc space.  The examination was otherwise normal and a diagnosis of chronic lumbosacral strain was recorded.

Upon review of this evidence, the Board finds that a rating greater than 10 percent is not warranted under DC 5295.  This is because the evidence fails to demonstrate symptomatology reflective of the criteria for a 20 or 40 percent rating.  Specifically, there was no evidence of spasm or deformity on examination in May 1997.  Range-of-motion testing revealed a full range of lateral motion.  See 38 C.F.R. § 4.71a, Plate V (showing the normal range of lateral flexion to be 30 degrees, right and left).  Further, while the Veteran had some limitation of flexion, his 70 degrees of flexion represented more than 75 percent of full flexion and was therefore not indicative of "marked" limitation of motion.  See id. (indicating 90 degrees of flexion to be a full range of motion).

Notably, however, in increasing the Veteran's service-connected evaluation to 20 percent, effective March 26, 1998, the RO determined that the VA examination dated that day provided the first objective evidence of neurological symptoms, which supported a 20 percent rating under DC 5293.  A review of the March 1998 VA examination report indicated that an electroneurography study clearly showed a left S-1 radiculopathy and an impression of lumbosacral spine radiculopathy from an L4-5 disc protrusion on the left was recorded.  In the instant case, the Board finds that although radiculopathy was not objectively shown on examination in May 1997, the Veteran did complain of radiating pain during the examination and a review of the evidence supports a finding of neurological involvement prior to March 26, 1998.

In this regard, the Board notes that the Veteran's STRs show that in July 1993, he injured his back while lifting a 200-pound engine.  He presented with complaints of low back pain that radiated to his left buttock and leg.  In December 1994, the Veteran was noted to have low back pain with radiation to left leg and paravertebral muscle spasm.  An undated treatment entry records an impression of sciatica and radicular pain into the left buttock.  Marked spasms of the left paraspinous muscles were also observed.  On an October 1996 report of medical history, the Veteran indicated that he was then experiencing numbness in his legs.  

The post-service medical evidence contains the report of an October 1998 examination, wherein the examiner noted that the report of a May 1998 MRI showed an L5-S1 disc herniation and deformed S1 nerve root.  The examiner then noted the 1993 in-service back injury and complaints of left buttock pain that radiated to the left calf.  The examiner stated that although the diagnosis had been a left gluteus muscle spasm, "it is likely that these symptoms were related to the aforementioned herniated disc with S1 nerve root impingement."

The Board finds particularly probative the October 2008 examiner's opinion that the Veteran's in-service symptoms were related to his later diagnosed S1 nerve root impingement.  In light of this opinion, the Veteran's in-service complaints of radicular pain, his October 1996 notation of leg numbness, and the RO's stated reasoning for assigning a 20 percent evaluation under DC 5293, and in consideration of the benefit of the doubt, the Board finds it proper to assign a disability evaluation under DC 5393, effective March 12, 1997, the effective date of the Veteran's award of service connection for his back disability.  

The Board will turn to the question of whether the Veteran is entitled to a higher initial rating, to include consideration of the appropriateness of staged ratings.  See Fenderson, supra.  As noted above, because the regulations pertaining to evaluation of disabilities of the spine were twice amended during the pendency of the Veteran's claim for a higher initial rating for his service-connected back disability, the Board will review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.

At the outset, the Board notes that its task in determining the appropriate disability rating(s) for the Veteran's service-connected back disability from March 1997 forward is not an easy one given the Veteran's unwillingness to cooperate with the VA examiners, especially with regard to their attempts to record accurate range-of-motion findings.  Indeed, the VA examination reports of record are replete with references to the Veteran's hostility, confrontational nature, and lack of cooperation.  It was often indicated that the Veteran had refused range-of-motion testing.  However, as noted above, a veteran has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Turk, supra.  Furthermore, because the Veteran failed, without good cause, to report for his most recently scheduled VA examination in August 2011, the Board is compelled to adjudicate his claim based on the evidence currently of record.  38 C.F.R. § 3.655(b); see Kowalski, supra.

Under the version of DC 5293, in effect prior to the September 23, 2002, effective date of the first amendment, a 10 percent rating was assigned for mild intervertebral disc syndrome; a 20 percent rating was assigned for moderate intervertebral disc syndrome, with recurring attacks; a 40 percent rating was warranted for intervertebral disc syndrome that was severely disabling with recurring attacks and intermittent relief; and a 60 percent evaluation was assigned for intervertebral disc disease which was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2001).  

Upon review of the record, the Board finds that the evidence truly presents a question as to the overall severity of the Veteran's lumbar spine intervertebral disc syndrome.  In that regard, the Board notes that the presence of certain findings, such as muscles spasms, reduced ankle jerk, positive straight leg raises, diminished sensation, and decreased range of motion, has fluctuated during the claims period.  However, the Veteran has consistently complained of chronic, severe low back pain and pain and numbness radiating into his lower extremity.  The Veteran has also been observed to have a painful motion of the thoracolumbar spine and it has been noted that he uses a cane, a back brace, and a wheelchair at times, and that he moves slowly and his ability to walk or stand for prolonged periods of time is severely limited.  

Objectively, a left S1 radiculopathy has been confirmed by diagnostic testing.  As noted above, although objective evidence of radiculopathy was not shown at the time of the May 1997 VA examination, the Veteran did complain of radicular pain and it was determined by the October 1998 examiner that the Veteran's herniated disc with S1 nerve root impingement had been responsible for complaints of radiating pain, which first manifested in service and had persisted since that time.  Further, while spasms were not often objectively demonstrated on VA examination, they were present in May and October 1998 and were also observed during an interview for SSA disability benefits.  Moreover, the Veteran has consistently reported experiencing muscle spasms.  Most recently, the Veteran has reported back spasms and body spasms lasting a few seconds to one minute, three to four times a week.  Although muscle strength has generally been found to be good in all muscle groups, reduced reflexes have been shown and straight leg raising has been positive at times.  

Most notably, a review of the Veteran's lay statements, as well as the evidence of the medication regimen used to treat his lumbar spine disability, tends to reveal that he has little intermittent relief from the pain and neurologic symptoms associated with his service-connected lumbar spine intervertebral disc syndrome.  Even considering the 2000 VA examiner's opinion that the Veteran was significantly exaggerating his pain, compared to what his structural problems showed, it is clear that the 1999 discectomy did not produce the intended results and that the Veteran has continued to have back pain and neurological involvement of left S1 nerve root since that time.  Indeed, a diagnosis of failed back syndrome was rendered and the neurosurgery clinic has indicated no further surgical intervention.  Although the Veteran declined such treatment, the record shows that he was offered a TENS unit and an SCS trial, evidencing the persistence of back pain.  The Veteran has also maintained that his pain affects his ability to perform certain activities of daily living and that he has chronic sleep impairment on account of his back pain, indicating that he has to sleep in a chair because lying prone increases his pain and muscle spasms.  Most recently, the Veteran indicated daily flare-ups, consisting of pain, weakness, fatigue, and numbness.  

Overall, the Board finds that the persistent nature of the Veteran's problem with radiating back pain as noted repeatedly in the evidence of record, taken together with the Veteran's diagnosed failed back syndrome and the evidence demonstrating that pain medication provides little intermittent relief, and application of the benefit of the doubt, lead the Board to conclude that the Veteran's lumbar spine intervertebral disc syndrome is more severe than currently rating and that the criteria for a 60 percent rating are more closely approximated than those for a 40 percent rating under the criteria in effect prior to September 23, 2002.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, DC 5293; 4.7.  The Board notes that the severity of the Veteran's back disability has been relatively consistent throughout the pendency of his claim. Although the presence of some symptoms has fluctuated, given the persistent presence of radiating back pain not relieved by medication, and in resolving reasonable doubt in favor of the Veteran, the Board finds that a 60 percent rating more accurately reflects the Veteran's overall disability during the entire pendency of his current claim.  Accordingly, a 60 percent rating under that version of DC 5293 in effect prior to September 23, 2002, is granted from March 12, 1997.

As a 60 percent rating represents the highest rating available under DC 5293, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).  The Board has, however, considered whether a rating greater than 60 percent is warranted under other possibly applicable DCs in effect prior to September 23, 2002, but finds that the evidence does not support a rating under such codes. 

Specifically, a 100 percent rating under either DC 5285 or 5286 is not warranted, because the Veteran is not shown to be bedridden or to require long leg braces, and his "spine" is not ankylosed.  See 38 C.F.R. § 4.71a, DCs 5285, 5286 (2001); Dorland's Illustrated Medical Dictionary 94 (31st ed.2007) (defining "Ankylosis" as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  There is also no clinical evidence of "complete" paralysis of the sciatic nerve, which would warrant an 80 percent rating under 38 C.F.R. § 4.124a, DCs 8520, 8670, and 8720.  Moreover, DC 5293 already contemplates neurologic symptoms evident in the Veteran's case.  Thus, the 60 percent rating is the highest schedular rating available under the criteria in effect prior to September 23, 2002.

Although the Board has determined that the Veteran is entitled to an initial disability rating of 60 percent under the diagnostic criteria in effect prior to September 23, 2002, the Board is still required to review the Veteran's claim under the post-September 23, 2002, rating criteria to determine whether he may be entitled to a rating greater than 60 percent under the amended criteria.  See McGrath v. Gober, 14 Vet. App. 28, 34 (2000) ("When the law governing a claimant's disability rating changes while on appeal, . . . the claimant is entitled to have his claim considered under both sets of criteria to determine which set is more favorable.").

Under the revised regulation, effective September 23, 2002, intervertebral disc syndrome (preoperative or postoperative) was to be evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. 4.71a, DC 5293 (2003).

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation was warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation was warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation was warranted.  38 C.F.R. 4.71a, DC 5293 (2003).

As it has already been determined that the Veteran is entitled to a 60 percent rating, consideration of that portion of the revised criteria indicating that intervertebral disc syndrome is to be evaluated on the total duration of incapacitating episodes over the past 12 months would provide no greater benefit to the Veteran because he is now in receipt of the highest rating available under those amended criteria.  

Furthermore, there is no evidence showing that the Veteran has, at any point during the pendency of his claim, been prescribed bed rest by a physician.  See 38 C.F.R. § 4.71a, DC 5243 at Note (1) (2003) (providing that, for purposes of evaluations under DC 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician).  Without evidence of physician prescribed bed rest, there is no basis upon which to evaluate the Veteran's lumbar spine disability based on incapacitating episodes.   

The Board also finds that the Veteran would not be entitled to a more favorable outcome based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of his service-connected lumbar spine intervertebral disc syndrome.  In this regard, Note 2 of DC 5293 provided that when evaluating on the basis of chronic manifestation, orthopedic disabilities were to be evaluated using the criteria for the most appropriate diagnostic code or code.  Neurologic manifestations were to be evaluated separately using the evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 at Note(2) (2003).  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so."  38 C.F.R. 4.71a, DC 5293 at Note 1 (2003).

In terms of orthopedic manifestations, the evidence shows that the Veteran's service-connected back disability results primarily in a limitation of motion.  During the relevant time period, limitation of motion of the lumbar spine was evaluated as slight, moderate, or severe, warranting 10, 20, and 40 percent evaluations, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

A review of the record does shows that in May 1997, the Veteran had flexion to 70 degrees, extension to 20 degrees, and lateral flexion to 30 degrees, right and left.   In March 1998, the Veteran had extension to about 10 degrees, a which point he was prevented from going further on account of pain, flexion to 30 degrees without pain, and discomfort on lateral flexion of his thoracolumbar spine.  In May 1998, the Veteran had flexion to 90 degrees.  Range-of-motion testing done as part of a November 1998 examination showed extension to 15 degrees and lateral flexion to 15 degrees, right and left.  In May 2000, the Veteran reported that he was unable to flex more than 5 degrees on account of pain.  The Veteran had no extension and only 10 degrees of lateral flexion, right and left, after which he reported pain.  The examiner stated that it was difficult to obtain range-of-motion findings due to the Veteran's attitude and lack of cooperation and opined that the Veteran was significantly exaggerating his pain, compared to what his structural problems showed.  The Veteran refused range-of-motion testing in October 2000.  In May 2003, the Veteran had flexion to 70 degrees, extension to 10 degrees, and lateral flexion to 20 degrees, right and left.  In June 2003, the Veteran was able to flex anteriorly to bring fingertips within approximately 20 centimeters of the floor.  His lateral flexion and rotation were normal.  In December 2003, the Veteran was observed to flex forward, bringing his fingertips to within six inches of the floor.  Extension was also noted to be good.  Right lateral flexion elicited some left lower back pain.

Although the rating criteria did not define slight, moderate, or severe limitations of motion, in consideration of the normal ranges of motion for the thoracolumbar spine and by examining the criteria reflective of a 40 percent disability rating set forth in other DCs pertaining to the spine, the Board finds that the Veteran has demonstrated no more than a moderate limitation of motion at any point during the pendency of his claim, even taking into consideration the DeLuca factors set forth above.  

In this regard, the Board notes that Plate V of 38 C.F.R. § 4.71a reflects the normal ranges of motion for the thoracolumbar spine to be as follows:  forward flexion from 0 to 90 degrees; extension from 0 degrees to 30 degrees, left and right lateral flexion from 0 degrees to 30 degrees, and left and right lateral rotation from 0 degrees to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The reliable objective evidence of record has revealed flexion ranging from 30 to at least 90 degrees; extension ranging from 10 to 20 degrees; and right and left lateral flexion ranging from 10 to 30 degrees.  In this regard, the Board observes that although the Veteran reported that he was unable achieve any extension and could flex to no more than 5 degrees on account of pain during the May 2000 VA examination, the examiner clearly indicated that the Veteran was very confrontational and would not cooperate with the range-of-motion testing.  The examiner opined that that the Veteran was significantly exaggerating his pain.  Given the examiner's assessment of the Veteran, the Board cannot conclude that the findings noted on the report were truly representative of the Veteran's limitation of motion at that time.  

While the Veteran has variously experienced some decreased motion in all ranges, the Board finds that, even taking into account factors such as pain, weakness, and fatigability, and in consideration of the benefit of the doubt, at no point can his limitation of motion be considered as anything more than moderate under DC 5292.  In finding that the Veteran's limitation of motion is not "severe," the Board finds especially probative the fact that, prior to September 26, 2003, favorable ankylosis of the lumbar spine warranted only a 40 percent disability rating under DC 5290.  As noted above, "[a]nkylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's, supra; see Augustine v. Principi, 18 Vet. App. 505, 506 (2006).  The Board does not find the Veteran's limitation of motion to be analogous to favorable ankylosis, as he has mobility in all directions.  

Further support for finding that the Veteran's demonstrated ranges of motion do not represent a severe limitation of motion can be found by examining the current regulatory criteria.  In this regard, the Board notes that one of the intended purposes for providing for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine was to ensure that the diagnostic code used "unambiguous criteria."  68 Fed. Reg. at 51454.  Under the current regulatory criteria, a 40 percent disability rating is warranted for, among other things, forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  This suggests to the Board that a "severe" limitation of motion existed when flexion was limited to 30 degrees or less.  Although the Veteran's was able to achieve only 30 degrees of flexion in March 1998, a mere two months later he had flexion to 90 degrees.  Accordingly, the Board does not consider that finding to be truly reflective of the Veteran's limitation of motion.

The Board therefore concludes that the Veteran's limitation of motion is no worse than moderate, and thus, no more than a 20 percent disability rating would be warranted for the Veteran's orthopedic manifestations of his service-connected back disability at any point during the pendency of his claim.  

Turning to the Veteran's neurologic manifestations, the Board notes that the Veteran has been diagnosed as having S1 radiculopathy and the Veteran has complained of radiating pain to both lower extremities.  A review of 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis of the sciatic nerve, shows that an 80 percent rating is warranted for complete paralysis, as shown by the foot dangling and foot drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2003).  Severe incomplete paralysis, with marked muscles atrophy, warrants a 60 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.  Id.  

In reviewing the evidence of record, the Board finds that at no point during the pendency of the Veteran's claim can his left S1 radiculopathy be said to be more than moderate.  In this regard, the Board notes that the Veteran has consistently denied any bowel or bladder involvement or erectile dysfunction.  Although at times noted to be decreased, the Veteran's reflexes have always been present.  Muscle strength has generally been noted to be 5/5 in all muscle groups and at its worse was still 4/5.  Straight leg raising was positive at 70-75 degrees in March 1998 and at 35 degrees in June 2001, but more recently has been negative.  

The Board does not find that this evidence suggests neurological involvement that is more than moderate in nature, as evidenced by the lack of bladder or bowel dysfunction, muscle atrophy, foot drop, or weakened flexion of the knee.  Thus, the Board finds no basis to rate the Veteran's neurologic manifestations as anything more than 20 percent disabling.  Even were the Veteran to receive separate evaluations for radiculopathy of his right and left lower extremities, in combining those ratings with a 20 percent rating for moderate limitation of motion and with the Veteran's other disability ratings, his overall combined rating would not be greater than that which is assigned when his intervertebral disc syndrome is rated as 60 percent disabling under pre-September 2002 version of DC 5293.  See 38 C.F.R. § 4.25 (2011).  

Because rating the Veteran lumbar spine disability based on the combination of chronic orthopedic and neurologic manifestations does not produce a more favorable result than that granted above, the Board will not apply criteria under the version of DC 5293 in effect from September 23, 2002, to September 26, 2003.

Effective on September 26, 2003, DC 5293 was renumbered and codified at 38 C.F.R. § 4.71a, DC 5243.  Under that DC, the criteria applicable to rating intervertebral disc syndrome provide that intervertebral disc syndrome is to be evaluated either under a new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which became effective on September 23, 2002.

For the Veteran to be entitled to a rating greater than the 60 percent evaluation that the Board finds is warranted under the rating criteria in effect prior to September 23, 2002, under the new general rating criteria for disabilities of the spine, it must be shown that he has unfavorable ankylosis of the entire spine.  As noted previously, a 60 percent rating is the maximum evaluation provided intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, even were incapacitating episodes shown, a higher rating would not be available.

Also, as discussed above, ankylosis has not been demonstrated.  Even taking into account such factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, the Veteran has mobility in all relevant ranges of motion.  In fact, even considering the point at which the Veteran experiences pain, save for the March 1998 range-of-motion findings that the Board has determined were not reflective of the Veteran's actual flexion, the credible evidence reflects that the Veteran experiences a range of motion considered to be no more than 20 percent disabling.  See 38 C.F.R. § 4.71a, DC 5243.  As such, the Board finds that the Veteran's current rating of 60 percent adequately compensates him for any additional functional loss based on the factors as described in 38 C.F.R. §§ 4.40 , 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Without evidence of actual ankylosis or motion so limited by pain or weakness that it mirrors ankylosis, the Board finds no basis upon which to assign a rating greater than currently assigned rating of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board also finds that consideration of separate ratings for radiculopathy of the lower extremities is not warranted because the Veteran's 60 percent rating under that version of DC 5293 in effect prior to September 23, 2002, contemplates the Veteran's radiculopathy.  Accordingly, any separately assigned ratings would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Moreover, as discussed above, evaluating the Veteran's neurological manifestations separately would not produce a greater benefit to the Veteran because his intervertebral disc syndrome would be rated as no more than 20 percent disabling under the current diagnostic criteria for orthopedic manifestations

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability are precisely described by the established criteria found in the rating schedule for that disability.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected lumbar spine disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board is aware that Veteran has indicated an inability to work on account of his disabilities and that the Veteran is in receipt of SSA disability benefits.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims held that that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  22 Vet. App. 447. 454 (2009).  But see In re Leventhal, 9 Vet. App. 387, 389 (1996) (holding that TDIU is a separate claim where based upon multiple service-connected disabilities). 

With regard to the issue of employability, in December 1999, S.W. indicated that during his recovery from his discectomy, the Veteran would be unable to work in the position for which he trained.  In November 1998, the VA examiner stated that the Veteran's level of hostility would make it difficult for him to interact in social and occupational settings.  In April 2000, S.W. stated that the Veteran was still unable to work in the position for which he trained.  In November 2001, the Veteran was awarded SSA disability benefits.  It was determined that the residual effects of his spinal surgery, to include radiculopathy, degenerative abnormalities of the left shoulder and left knee, and an adjustment disorder with depression and anxiety, caused an inability to engage in sustained competitive work activity of any nature, including sedentary work.  During his January 2005, the Veteran reported that he had quit working on the recommendation of his physician because the prolonged driving required by his job was aggravating his back condition.  In May 1999, the examiner indicated that the Veteran was unable to work secondary to his symptoms of chronic pain and depression.

Here, although the record contains evidence suggestive of unemployability, none of the evidence indicates that the Veteran is unemployable on account of his lumbar spine disability alone.  Indeed, his SSA disability award shows that a combination of disabilities, not all of which are service connected, have rendered the Veteran unable to work.  Moreover, the May 1999 VA examiner did not limit his finding to chronic pain from the Veteran's back disability.  Accordingly, based on the evidence currently of record, the Board cannot conclude that the Veteran's lumbar spine disability renders him unemployable.  The Board will not address whether the Veteran is unemployable based on the combination of service-connected disabilities as that matter is not presently before the Board.  

IV.  Effective Date-Left Knee

The Veteran maintains that he is entitled to an effective date prior to March 26, 1998, for the assignment of a 10 percent disability rating for his service-connected left knee disability.

A review of the evidence shows that in October 1997, the Veteran was awarded service connection for a left knee disability and assigned a noncompensable evaluation, effective from March 12, 1997, the date following the date of the Veteran's discharge from service.  The Veteran disagreed with the rating assigned.  By way of an August 1998 rating decision, the Veteran's disability rating under DC 5257 was increased to 10 percent, effective March 26, 1998.  Thereafter, the Veteran disagreed with the assignment of March 26, 1998, as the effective date of his 10 percent disability evaluation.  In essence, the Veteran contends that a 10 percent disability evaluation is warranted from the date of his award of service connection.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  That is, the effective date shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).

In the instant case, because the Veteran's appeal stems from his initial disagreement with the noncompensable disability rating assigned in connection with his award of service connection for a left knee disability and his subsequent disagreement with the effective date of the later assigned 10 percent evaluation, the Board must determine whether the facts support a rating of 10 percent prior to March 28, 1998.

The Board notes that during the time period in question, the Veteran's left knee disability was evaluated under DC 5257, which pertains to other impairments of the knee.  In essence, DC 5257 was used as a "catch-all" provision for knee disabilities that may encompass many disabilities not otherwise provided for in the rating schedule.  More correctly, under DC 5257, a 10 percent rating was warranted for slight subluxation or lateral instability.  A 20 percent rating was applicable where there was moderate subluxation or lateral instability.  A 30 percent rating was for consideration where there was evidence of severe subluxation or lateral instability.  38 C.F.R. § 4.71a (1997).  

A review of the record shows that the Veteran was diagnosed in service with bilateral patellofemoral syndrome.  It was noted that he was experiencing bilateral knee pain associated with his patellofemoral syndrome.  On an October 1996 report of medical history, the Veteran indicated that he was being medically separated from service on account of his right and left knee disabilities.  A review of the Veteran's DD From 214 shows that he received disability severance pay and in its October 1997 rating decision, the RO indicated that the Veteran had received disability severance pay for "Diagnostic Code(s) 5257."

The Veteran was afforded an orthopedic examination in May 1997.  The examiner noted the in-service onset of left knee pain, as well as the Veteran's assertion of continued knee pain since that time.  Examination of both knees revealed a full range of motion with no effusion, normal ligaments, and no pain to patellar pressure.  X-rays revealed a normal knees.

As noted above, in an October 1997 rating decision, the RO awarded service connection for a left knee disability and assigned a noncompensable evaluation under DC 5257.  The RO noted that a noncompensable evaluation was to be assigned unless there was objective evidence of painful motion or recurrent subluxation or lateral instability of the knee which was slight.  In that same decision, the RO awarded service connection for a right knee disability and assigned a 10 percent disability evaluation under DC 5257.  The RO stated that, resolving reasonable doubt in the Veteran's favor, a compensable evaluation was granted based on evidence of a painful residual disability of the right knee.  

The Veteran underwent another examination in March 1998.  He reported the onset of right and left knee pain in service and indicated current knee pain and tightness with occasional swelling, especially when he is squatting, bending, or sitting.  Examination of the knees revealed similar findings bilaterally.  The Veteran was observed to have 1+ laxity in both medial collateral, anterior, and posterior cruciate ligaments and substantial tenderness over the medial aspect of the joint lines.  X-rays were noted to be normal with no findings of significant degenerative changes.  Based on the March 1998 examination report, the RO increased the Veteran's left knee disability evaluation to 10 percent upon finding that the evidence demonstrated slight recurrent subluxation or lateral instability.

Upon review of the evidence, the Board finds that the 10 percent disability evaluation should have been assigned effective the date of the award of service connection.  Although the May 1997 examination report failed to reveal evidence of recurrent subluxation or lateral instability, it did not specifically indicate that those symptoms were not found.  Thus, it is unclear whether the examiner conducted the appropriate tests to produce such findings.  Further, while the Veteran's STRs are certainly not complete and there is no Medical Board or other findings related to the Veteran's discharge, the evidence of record does suggest that the Veteran's left knee disability was disabling enough to be a factor in his discharge from service.  Moreover, the subjective and objective evidence concerning the Veteran's knee symptomatology was noted to be the same for his left knee as it was for his right knee, which the RO found to warrant a 10 percent rating based on pain.  Similarly, the examination reports of record do not demonstrate a great variance in symptoms from May 1997 to March 1998.  Indeed, the Veteran's primary complaint with regard to his left knee was pain.

In light of this evidence, coupled with VA's heightened obligation to consider carefully the benefit-of-the-doubt doctrine in cases such as this where the Veteran's STRs are unavailable, the Board finds that the facts of this case support a March 12, 1997, effective date for the assignment of a 10 percent disability rating for the Veteran's service-connected left knee disability.  See 38 C.F.R. 3.400(a); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.)


ORDER

Entitlement to a disability rating of 60 percent from March 12, 1997, for lumbar spine intervertebral disc syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 12, 1997, for the award of an initial 10 percent rating for the Veteran's service connected left knee disability is granted, subject to the law and regulations governing the payment of VA benefits.



REMAND

Concerning the Veteran's claims of service connection for multiple joint pain and an esophagogastric disorder, the Board finds that those claims must be remanded for further development.  As to the Veteran's claim for an esophagogastric disorder, the Board notes that in its April 2005 remand, the Board specifically indicated that re-adjudication of that claim by the agency or original jurisdiction was to include consideration of whether any esophageal or gastrointestinal pathology has been caused or made worse by the Veteran's service-connected mood disability.

The Veteran was scheduled for a VA examination in August 2011, which examination as cancelled because the Veteran failed to report.  Thereafter, the RO issued supplemental statement of the case (SSOC) wherein it denied entitlement to service connection for an esophagogastric disorder.  The RO noted that the Veteran had failed to report for his August 2011 examination and then stated:  "We are unable to evaluate this issue of esophagogastric disorder without a VA examination and opinion.  Therefore, entitlement to service connection for an esophagogastric disorder is denied."

As noted above, VA regulation provide, in pertinent part: "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  The Veteran's claim of service connection for an esophagogastric disorder is an original compensation claim.  Thus, the AOJ should have adjudicated the claim based on the evidence then of record.  38 C.F.R. § 3.655(b).  That was not done.

The Board notes that a voluminous amount of evidence has been associated with the claims folder in the time between the issuance of an August 2003 statement of the case (SOC) addressing service connection for an esophagogastric disorder and the issuance of the September 2011 SSOC.  Although the September 2011 SSOC lists all of the evidence received during that time period, as the RO simply denied entitlement to service connection for an esophagogastric disorder because the Veteran failed to report for his August 2011 VA examination, it is clear that none of the evidence received since the issuance of the August 2003 SOC was considered in connection with the Veteran's claim.  Notably, the evidence more recently associated with the claims folder includes a private medical opinion from R.B., D.O., which suggests an association between the Veteran's diagnosed esophageal reflux disorder and his service-connected disabilities.

Accordingly, because the RO failed to consider the Veteran's claim based on the evidence of record, the Board finds that the issue of entitlement to service connection for an esophagogastric disorder must be remanded for the AOJ to consider in the first instance whether, based on all of the evidence of record, service connection for an esophagogastric disorder is warranted.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)); 38 C.F.R. § 3.655(b).  

As to the Veteran's claim of service connection for multiple joint pain, the Board finds that although the Veteran failed to report for his August 2011 examination scheduled in connection with that claim, the matter must again be remanded.  This is because when VA undertakes to provide a VA examination or obtain a VA opinion, it is also the responsibility of VA to ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

Here, the Veteran was afforded several examinations in May 2011.  With regard to his complaints of multiple joint pain, the examiner opined that the Veteran's body 

pain was not a result of his military service.  As support for his opinion, the examiner stated that the Veteran did not present with chronic, progressive complaints of multiple joint pain.  A review of the record, however, reveals that the Veteran has consistently complained of multiple joint pain at least since April 1998.  Thus, the basis of the examiner's negative opinion is undermined by the evidence of record.  Further, it does not appear as though the VA examiner considered the private medical opinion by Dr. R.B., who stated that the Veteran was suffering from Gulf War Syndrome, which presents in many ways such as joint pain.  Accordingly, the Board finds that the matter must again be remanded for further analysis and medical opinion.

In this regard, the Board has considered whether Dr. R.B.'s opinion provides sufficient support for a finding of service connection, but finds that it does not.  While Dr. R.B. found the Veteran to be suffering from Gulf War Syndrome, which could be manifested by joint pain, he also indicated degenerative joint disease affecting the Veteran's knees, ankles, hips, and back.  Thus, it is unclear from Dr. R.B.'s statement whether the Veteran indeed has chronic, undiagnosed illness.

With regard to claims based on service in the Southwest Asia theater of operations during the Persian Gulf War, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should review the record, to specifically include the private medical evidence of record and any other relevant evidence not previously considered, and in accordance with 38 C.F.R. § 3.655(b) readjudicate the Veteran's claim of service connection for an esophagogastric disorder in light of the evidence associated with the claims folder since the August 2003 SOC.  The re-adjudication should include consideration of whether any esophageal or gastrointestinal pathology has been caused or made worse by his service-connected mood disability.  (If the AOJ determines that additional development, such as obtaining a medical opinion, is necessary to adjudicate the issue, that development should be accomplished.)

2.  Forward the claims files to a medical practitioner with expertise in joint pathology.  The reviewer should be asked to review the record and provide an opinion as to the nature of any disability causing pain in multiple joints.  All opinions should be set forth in detail and explained in the context of the record.  The examiner should be asked to:

a) state whether any claimed joint pains are associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents a known clinical diagnosis.  If any symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to medical probabilities that each diagnosed disability manifested by joint pain is related to the Veteran's period of military service.

b) if any joint pain is not due to a specific diagnosed disease entity, opine whether such pain represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

c) provide an opinion as to whether the Veteran's claimed disability, regardless of diagnosis, can be collectively linked with other complained of symptoms to a medically unexplained chronic multisymptom illness. 

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the onset and continuity of all symptoms capable of lay observation.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been 

exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical practitioner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for multiple joint pain.  

5.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


